Case 2:17-cv-07639-SJO-KS Document 624-3 Filed 12/23/19 Page 1 of 3 Page ID
                                #:27884




                   EXHIBIT B
Case 2:17-cv-07639-SJO-KS Document 624-3 Filed 12/23/19 Page 2 of 3 Page ID
                                #:27885


 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                           WESTERN DIVISION

11 JUNO THERAPEUTICS, INC.,               Case No. 2:17-cv-07639-SJO-KSx
   MEMORIAL SLOAN KETTERING
12 CANCER CENTER, AND SLOAN               [PROPOSED] ORDER SETTING
                                          POST-TRIAL BRIEFING SCHEDULE
13 KETTERING INSTITUTE FOR
   CANCER RESEARCH,
14
            Plaintiffs,                   Hon. S. James Otero
15
        v.                                Courtroom 10C
16
   KITE PHARMA, INC.,
17
            Defendant.
18
19 AND RELATED COUNTERCLAIMS
20
21
22
23
24
25
26
27
28
                                                                    [PROPOSED] ORDER SETTING
                                                                POST-TRIAL BRIEFING SCHEDULE
                                                                   Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-3 Filed 12/23/19 Page 3 of 3 Page ID
                                #:27886


 1         The Court hereby orders the following with respect to post-trial motions in this
 2 matter:
 3         (1)   Plaintiffs’ post-trial motions. Plaintiffs shall submit one consolidated
 4 post-trial motion addressing the following issues: (1) recovery of attorneys’ fees;
 5 (2) enhanced damages under 35 U.S.C. § 284; (3) supplemental damages; (4) ongoing
 6 royalties; and (5) prejudgment interest. Plaintiffs shall submit this consolidated
 7 motion, which shall be accompanied by a brief not to exceed 30 pages, by 35 days
 8 after the jury verdict. Kite’s response, which shall not exceed 30 pages, shall be filed
 9 by 14 days after the filing of Plaintiffs’ motion. Plaintiffs may file a reply of up to 15
10 pages by 7 days after the filing of Kite’s response.
11         (2)   Kite’s post-trial motions. Kite shall submit one consolidated post-trial
12 motion for judgment as a matter of law or a new trial. Kite shall submit this motion,
13 which shall be accompanied by a brief not to exceed 30 pages, by 35 days after the
14 jury verdict. Plaintiffs’ response, which shall not exceed 30 pages, shall be filed by
15 14 days after the filing of Kite’s motion. Kite may file a reply of up to 15 pages by 7
16 days after the filing of Plaintiffs’ response.
17         The date designated for a hearing on these simultaneously briefed motions shall
18 be the Monday immediately following 21 days from the date that the response briefs
19 are due, or the next available hearing date thereafter.
20
21         IT IS SO ORDERED.
22
23 Dated:                     , 2019
24
25
                                                    HONORABLE S. JAMES OTERO
26
                                                    UNITED STATES DISTRICT JUDGE
27
28
                                                                           [PROPOSED] ORDER SETTING
                                                                       POST-TRIAL BRIEFING SCHEDULE
                                             -1-                          Case No. 2:17-cv-07639-SJO-KSx
